aevess tax exempt anc government entities division department of the treasury internal_revenue_service washington d c nov uniform issue list se tiep la’ ty xxxxx ook legend taxpayer a xxxxx individual b xxxxx ira x xxxxx account z xxxxx amount n xxxxx amount o xxxxx year xxxxx date xxx date xxxxx date xxxxx xxxxx page dear xxxxxx ‘u3 cy this is in response to a letter dated date as supplemented by correspondence dated july and requesting a letter_ruling waiving the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations in support of the above request are submitted under penalties of perjury represents that she received a distribution of amount n from taxpayer a age ira x which she intended to roll over into an ira to be established at financial_institution e taxpayer a asserts that due to error by financial advisor c of financial_institution e amount n was not rolled over timely into another ira taxpayer a further asserts that amount n has not been used for any purpose and remains deposited with financial_institution e taxpayer a represents that taxpayer a and individual b were married that individual b maintained ira x at financial_institution d and that individual b died in year documentation submitted indicates that taxpayer a was the sole designated_beneficiary of ira x it is represented that after the death of individual b taxpayer a relied upon the expertise of professionals including financial advisor c a financial advisor employed by institution e to consolidate and otherwise simplify numerous investment accounts which had been held by individual b specifically it is represented that financial advisor c was responsible for overseeing the completion of paperwork for the rollover of ira x from financial_institution d to an ira to be established at financial_institution e in taxpayer a’s name on date taxpayer a requested the distribution of ira x on date financial_institution d issued to taxpayer a a check for amount n on date taxpayer a went to financial_institution e and presented financial advisor c with a personal check for amount o an amount greater than amount n which represented in addition to the distribution of ira x the liquidation of several of individual b’s other investments the following day financial advisor c deposited the check for amount o into a non-ira account account z at financial_institution e taxpayer a represents that financial advisor c was aware on date when she received the check for amount o that it contained ira proceeds for rollover that date was within the applicable 60-day rollover period and that taxpayer a reasonably relied on financial advisor c to complete the paperwork to establish an ira in taxpayer a's name at financial_institution e and to deposit amount n into such ira xxxxx page it is represented that financial advisor c failed to establish an ira for the benefit of taxpayer a amount n remained in account z until taxpayer a’s accountant discovered the discrepancy while preparing her return for the tax_year in which ira x was distributed financial advisor c assisted taxpayer a with the filing of this ruling_request and financial_institution e paid the applicable user_fee in a letter addressed to the service financial_institution e has confirmed that financial advisor c made an error which caused amount n of ira x to remain in a non-ira account at financial_institution e instead of being rolled over timely into an ira based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section xxxxx page fy pe d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 i1 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount n of ira x was due to error by financial advisor c an employee of financial_institution e therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount n will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact xxxxx d xxxxx by telephone at xxxxx please address all correspondence to se t ep ra t4 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
